AMENDED AND RESTATED EMPLOYMENT AGREEMENT Effective as of January 1, 2008 This Agreement is entered into and made effective as of January 1, 2008 (the “Effective Date”) between Tanger Properties Limited Partnership (the “Company”) and LISA J. MORRISON (the “Executive”).The Company and the Executive are sometimes referred to individually as a “Party” and collectively as the “Parties”. RECITALS A.The Company and the Executive have agreed upon the terms and conditions of the Executive’s employment by the Company.Company and Executive entered into an Employment Agreement dated June 1, 2001 which was amended and restated as of January 1, 2002, January 1, 2005 and January 1, 2006 (the “Prior Agreement”) . B.The Parties intend to set forth herein the entire agreement between them with respect to Executive’s employment by the Company.The Parties intend to modify, amend and restate their Prior Agreement upon the terms and conditions set forth herein. Now therefore in consideration of the foregoing recitals and the promises contained herein the Parties agree as follows: 1.EMPLOYMENT AND DUTIES. 1.1Employment.During the Contract Term (as defined herein), the Company will employ the Executive and the Executive shall serve the Company as a full-time employee upon and subject to the terms and conditions of this Agreement.The Executive’s employment hereunder may be terminated before the end of the Contract Term only as provided in Section 5 of this Agreement. 1.2Position and Responsibilities.Executive has been elected and is currently serving as Senior Vice President-Leasing.During the Executive’s employment hereunder, her primary duties, functions, responsibilities and authority will include overseeing the Company’s leasing activities.Further, Executive shall perform such other duties as are assigned to her by the Chief Executive Officer, Chief Operating Officer and/or the Board of Directors. 1.3Time and Effort.During the Contract Term, Executive shall be employed on a full-time basis and shall devote her best efforts and substantially all of her attention, business time and effort (excluding sick leave, vacation provided for herein and reasonable time devoted to civic and charitable activities) to the business and affairs of the Company. 2.PERIOD OF EMPLOYMENT. 2.1Initial Contract term.The period of employment pursuant to this Agreement shall begin on January 1, 2008 (the “Commencement Date”) and shall extend through December 31, 2010 (the “Initial Contract Term”), unless earlier terminated as provided in Section 5 or extended as provided in this Section 2.The calendar year beginning January 1, 2008and each calendar year thereafter during the Contract Term is sometimes herein referred to as a “Contract Year”. 2.2Extended Contract Term.The Contract Term shall be automatically extended at the end of the Initial or an Extended Term for one additional Contract Year (sometimes herein referred to as an “Extended Term”) unless either the Executive or the Company shall give written notice to the other of them that the Contract Term shall not be so extended at least one hundred eighty (180) days prior to the end of the Initial or an Extended TermAn Extended Term shall be upon the same terms and conditions as were applicable to the Initial Term except that the Annual Base Salary shall be the Executive’s Annual Base Salary for the Contract Year immediately preceding the Extended Term.References herein to the “Contract Term” of this Agreement shall refer to the Initial Term as extended pursuant to this Section. 3.COMPENSATION. 3.1Base Salary.As compensation for Executive’s services performed pursuant to this Agreement, Employer will pay Executive an “Annual Base Salary” of $231,500 for the Contract Year beginning January 1, 2008and, with respect to each Contract Year thereafter an amount agreed upon by Executive and the Company but not less than $231,500. The Annual Base Salary shall be paid in equal installments in arrears in accordance with Employer's regular pay schedule. 3.2Bonus
